Judgment was entered in the Supreme Court,
Per Curiam.
Had there been no arrangement by the parties before the acknowledgment of the deed, the Orphans’ Court sale of the mortgaged premises, under the real estate act of 1863, would have discharged the lien of the mortgage. But when the purchaser agreed to take the deed subject to the payment of the mortgage, and that much of the purchase-money was deducted from the sum bid, at which the premises were sold, and this was sanctioned by the court, by permitting the acknowledgment of the deed, reciting the consideration as $6500 and the subjection to the mortgage for the remainder, the purchaser estopped himself from denying the continued existence and lien of the mortgage. When Rice, the purchaser, sold to Mrs. Jermon, he recognised the mortgage and conveyed to her subject to it. She, therefore, is clearly estopped by her deed from denying the encumbrance subject to which she bought. Clearly she had no defence to the mortgage. It constituted a part of her purchase-money, and was binding upon her on the principles of Patterson v. Robinson, 1 Casey 81, and Ramborger v. Ingraham, 2 Wright 146. As to the premises number three, it may be conceded that the judgment against Mrs. Jermon was erroneous and might have been reversed upon a writ of error, but this would not destroy the sheriffs sale made under the judgment while standing in full force and unreversed. This judgment was obtained by W. A. Arnold, with whom Lyons and Taylor had no connection. Conceding that sufficient real estate had been sold to satisfy the judgment, yet no appropriation had been made *114to it out of the proceeds of sale, and no satisfaction entered. Lyon and Taylor being strangers to the judgment were not responsible for the act of the plaintiff, supposing that he was aware of the fact that the former sales would have reached and satisfied his judgment. It was the duty of Mrs. Jermon to have moved in the matter, if she thought the judgment was in fact satisfied by the former sales. But permitting the sale to be made and the deed acknowledged, and never having taken out a writ of error upon the judgment, it does not lie in her mouth now to deny the validity of the sale.
Judgment affirmed.